 


113 HR 1296 IH: Flood Control Facility Maintenance Clarification Act
U.S. House of Representatives
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1296 
IN THE HOUSE OF REPRESENTATIVES 
 
March 20, 2013 
Mr. Gary G. Miller of California (for himself, Mr. Costa, Mr. Denham, and Mr. Rohrabacher) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Federal Water Pollution Control Act to clarify a maintenance exemption regarding the removal of sediment, debris, and vegetation from certain structures. 
 
 
1.Short titleThis Act may be cited as the Flood Control Facility Maintenance Clarification Act. 
2.Permits for dredged or fill materialSection 404(f) of the Federal Water Pollution Control Act (42 U.S.C. 1344(f)) is amended— 
(1)in paragraph (1)(B) by inserting channels, basins, after such as; and 
(2)by adding at the end the following: 
 
(3)For the purposes of paragraph (1)(B), the term maintenance includes the removal of sediment, debris, and vegetation from structures described in that paragraph.. 
 
